737 N.W.2d 511 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Jay JACKSON, Defendant-Appellant.
Docket No. 133861. COA No. 266369.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons stated in her dissent in People v. Bell, 473 Mich. 275, 702 N.W.2d 128 (2005).